Citation Nr: 1131151	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  04-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for hypertension, also claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1964 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2007, the Board remanded this matter for additional development, to include obtaining records from the Social Security Administration (SSA) and affording the Veteran VA examinations.  In May 2010, the Board again remanded this matter for development because the RO or Appeals Management Center (AMC) requested VA examinations prior to obtaining the SSA records.  Thus, the examiners did not have all available evidence when rendering opinions.  On remand, the Board asked the examiners to provide addendum opinions after reviewing the SSA records and other evidence received since the initial examinations.

The requested development has been substantially completed in relation to the claim seeking entitlement to service connection for bilateral sensorineural hearing loss, thus this issue is once again before the Board for appellate consideration.  The requested development has not been substantially completed for the claim seeking service connection for hypertension, to include as secondary to service-connected diabetes.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, as discussed below, this matter is remanded for further development.

The Board notes that entitlement to service connection for posttraumatic stress disorder was originally on appeal before the Board in 2007 and 2010.  The AMC granted the claim in May 2011.  Therefore, it is no longer before the Board.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral sensorineural hearing loss did not have onset during service or within one year of separation from service and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2005.  Notice of VA's practices in assigning disability evaluations and effective dates for those evaluations was furnished to the Veteran in March 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Both letters were mailed after the issuance of the initial rating decision.  However, the appeal was subsequently readjudicated in a Supplemental Statement of the Case issued in July 2008.  This course of action ensures that any initial notification errors have not been prejudicial to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and SSA records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations.  The Board finds that these examinations, in combination, are adequate to decide the hearing loss claim.  The examiners, particularly the one in 2010, reviewed the claims file and provided etiology opinions with reference to the Veteran's medical history.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted based on a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a grant of service connection is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  The United States Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, the Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss because of exposure to noise, including artillery batteries firing, during service.  Service treatment records (STRs) include the audiological evaluation completed during the Veteran's entrance physical in September 1964, which shows puretone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
Right
-5  (10)
-5  (5)
-5  (5)
-10  (0)
-10  (-5)
Left
-5  (10)
-5  (5)
 0  (10)
  0   (10)
-5    (0)

The audiological evaluation completed during the Veteran's separation physical in September 1967, shows puretone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
Right
0  (15)
0  (10)
0  (10)
0  (10)
0  (5)
Left
0  (15)
0  (10)
0  (10)
0  (10)
0  (5)

Note, prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

No other STRs indicate complaint, treatment or testing related to the Veteran's hearing.  While the entrance and separation examinations appear to show a slight worsening of hearing acuity during service, at separation, the thresholds were far below 25 decibels for each frequency.  Therefore, the Board finds that the Veteran did not have a hearing loss disability at the time of separation from service.

The first indication of a hearing loss disability is in a VA outpatient treatment record dated August 2004, approximately 37 years after separation from service.  This audiological evaluation showed puretone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
Right
10
15
10
40
50
Left
15
10
10
-
50

Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral high frequency hearing loss.  Etiology was not discussed.  Since the testing shows at least one hearing threshold over 40 decibels for each ear, the Veteran has a bilateral hearing loss disability for VA purposes.

In January 2006, the Veteran stated that he served as a field wireman in an artillery battery while stationed in the U.S. and Vietnam.  He said guns fired all night long and that his tent was less than 100 yards from the weapons.  He was not issued hearing protection but was sometimes required to repair wires next to weapons while they were being fired.

In August 2007, the Veteran had a VA examination during which he reported being a wireman attached to an artillery unit in service and that his military noise exposure consisted mostly of artillery batteries firing.  He was also exposed to occasional incoming mortar fire while in Vietnam.  He had no significant exposure to noise subsequent to service and reported a five-year history of bilateral progressive hearing loss.  An audiologist conducted the audiogram, which continued to show a bilateral hearing loss disability for VA purposes.  Both she and the examiner noted bilateral high frequency sensorineural hearing loss.

In his discussion, the examiner noted that STRs were silent for complaints or treatment of hearing loss during service and that the separation examination showed normal audiology test results with no significant threshold shifts recorded at any frequency.  He opined that the lack of evidence of a hearing loss disability in service constitutes clear and convincing evidence against a finding that the current disability is related to service because hearing loss caused by noise trauma occurs within the time frame of exposure and not years later.  Thus, the Veteran's historical account of hearing loss does not suggest that it might have been incurred while on active duty.  The examiner said the audiometric thresholds are very compatible with the Veteran's age, and in his opinion, the most likely etiology of the hearing loss would be presbycusis.  He concluded that it is less likely as not that the Veteran's hearing loss is related to service or military noise exposure or acoustic trauma.

Records from the Social Security Administration (SSA) show that the Veteran reported hearing loss having onset in October 2003, more than 34 years after separation from service.  No records from SSA indicate the etiology of his hearing loss.

In January 2011, the August 2007 VA examiner provided an addendum opinion after having reviewed SSA records and other documentation associated with the claims file since his initial August 2007 assessment.  In his report, he again noted the lack of treatment, diagnosis or indication of hearing loss during or at separation from service.  He found that the audiometric data at separation appeared to provide clear and convincing evidence that hearing loss was not incurred on active duty despite military noise exposure.  He explained that while the Veteran suffered military noise exposure, hearing loss caused by acoustic trauma occurs within the time frame of exposure and not years later.   Thus, the normal results at separation constitute clear and convincing evidence that his hearing acuity was not affected by military noise exposure.  In his conclusion, he stated that the entirety of the evidence showed that it is less likely than not that the hearing loss had its onset during service or that it is causally related to service, to include in-service acoustic trauma.  He also found no evidence that hearing loss had onset within one year of separation from service and said it is less likely as not that the disability had manifest to a compensable degree by September 1968.

The Board has also considered the Veteran's lay opinion that his disability is the result of in-service acoustic trauma.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).


In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In the present case, the Board finds that the evidence does not show a hearing loss disability as defined under 38 C.F.R. § 3.385 at separation from service or that the disability had manifest to compensable degree within one year of separation.  Per the Veteran's statements to SSA and the VA examiner, he first noticed hearing loss in 2002 or 2003.  The first medical evidence of a hearing loss disability is dated August 2004.  Neither the Veteran's statements nor the medical evidence weigh in favor of finding that hearing loss had onset during or within one year of separation from service.  Further, the VA examiner found no evidence indicating that the disability had manifest to compensable degree within one year of separation.  Therefore, based upon the entirety of the evidence, the Board finds that the preponderance of the evidence weighs against service connection on a presumptive basis.

The Board also finds that the preponderance of the evidence weighs against a finding that bilateral hearing loss is related to service.  In favor of the Veteran's claim are his statements, which assert a link between in-service noise exposure and hearing loss, and his STRs, which show a slight decrease in hearing acuity between entrance and separation from service.  Regarding the Veteran's statements, while he is competent to report his symptoms, including perceptions of hearing loss, service connection for bilateral hearing loss requires a certain threshold of impairment of audiological acuity and/or speech recognition under 38 C.F.R. § 3.385 for the loss to be considered a disability, and there is no suggestion in the claims file that the Veteran possesses the training, credentials, or expertise to provide a competent opinion that one or more of the noted thresholds had been met at a particular time.  Further, etiology of hearing loss cannot be readily observed by laypersons as it involves complex medical questions involving the internal workings of the ear.  Consequently, the Veteran's lay opinion, even if considered credible, does not constitute competent evidence and is of no probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Regarding the STRs showing a minimal decrease in hearing acuity between entrance and separation, the Board points out that the Veteran did not have a hearing loss disability for VA purposes at separation.  While not dispositive, the VA examiner provided a thorough opinion indicating that hearing loss caused by acoustic trauma occurs within the period of exposure and not years later.  See Hensley, 5 Vet. App. at 159.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1967) and initial reported symptoms in approximately 2002 (nearly a 35-year gap) and initial diagnosis of hearing loss in August 2004 (nearly a 37 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy period between service and initial symptoms of disability).  More importantly, the examiner provided a competent and credible opinion indicating that it is less likely than not that hearing loss had onset during service or is causally related to service, to include in-service acoustic trauma.

Overall, the Veteran has not presented competent and credible lay evidence to support his claim for service connection for bilateral hearing loss and the audiological and medical reports of record do not support the conclusion that the disability was incurred in or related to service.  The Board thus finds that the preponderance of the evidence is strongly against the claim, and the claim must be denied.

The Board has considered the applicability of the benefit-of-the-doubt rule; however, as the positive and negative evidence is not in relative equipoise, that rule is not applicable in this case.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.


REMAND

The Veteran seeks service connection for hypertension, including as secondary to his service-connected diabetes mellitus, type II.  The Board remanded this matter in May 2010 for an addendum opinion indicating whether it is at least as likely as not that the hypertension had onset during or is related to service, whether it had onset within one year of separation from service, and whether it has been aggravated by service-connected diabetes mellitus, type II.  The Board asked that all opinions be supported by a complete rationale.

The Veteran argues that the January 2011 addendum is inadequate for rating purposes because the examiner's opinion that his service-connected diabetes mellitus, type II does not aggravate his hypertension is unsupported by rationale.  The Board agrees.  Further, the Board finds that the examiner failed to provide adequate rationale explaining why the hypertension is not otherwise related to service.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  In this case, since the VA examiner failed to provide adequate opinions and rationale, the Board finds that a remand is warranted for corrective action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA outpatient treatment records dated since February 22, 2011, if any.  All efforts to obtain VA records should be fully documented.

2.  After obtaining any updated treatment records, to the extent available, provide the claims file and a copy of this remand to the VA examiner who provided the January 2011 hypertension addendum and ask that he provide another opinion addressing the following:

a)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension had its onset during military service or is causally related to service; 

b)  Whether it is at least as likely as not that the Veteran's hypertension had manifested to a compensable degree by September 1968 (i.e. within one year after separation from the military); and 

c)  Whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability.

All opinions must be supported by clear rationale.  A mere conclusion and recitation of facts is not sufficient.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

The examiner must indicate review of the claims file in his report.

3.  After completing the above actions and any additional development deemed necessary, readjudicate the claim.  If claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


